Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 2, 7-10 and 13-22 are pending. Claims 3-6, 11 and 12 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kristi Wilson on 07 July 2022.

Amendments to the Specification
The application has been amended as follows: 

Replace the title “TOMATO HYBRID DRTC8006 AND PARENTS THEREOF”           with --TOMATO HYBRID DRTC8006 --.



In the specification at paragraph [0001] insert --now U.S. Patent No. 11,019,798,-- following the disclosure “filed October 4, 2019,”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Fowler et al (Patent No. US 8,399,749 B2), which teaches tomato line FDR 16-2082 having many of the same characteristics of the instantly claimed variety (see Table 2 beginning at col. 7). However, Fowler et al does not teach that line FDR 16-2082 has all of the same characteristics, and does not reasonably teach, suggest or provide motivation for using the parents of the instant invention to arrive at the hybrid as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828. The examiner can normally be reached 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662